Citation Nr: 1812520	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  05-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 29, 2004, for a separate award of service connection for left knee arthritis, to include as based on CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the Veteran was awarded an effective date of March 29, 2004, for a separate award of service connection left knee arthritis, based on clear and unmistakable error (CUE).  The Veteran timely appealed the awarded effective dates of the award.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing is associated with the claims file.  

In May 2013 and February 2016, the Board remanded this matter for further development.  The February 2016 Board remand instructed that the RO readjudicate the Veteran's claim for an earlier effective date for left knee arthritis following an award effectuating the Board's February 2016 decision finding that an effective date of August 19, 1997 was warranted for the Veteran's left knee medial meniscus tear and instability disability.  In accordance with the February 2016 remand, the RO readjudicated the claim in an October 2017 supplemental statement of the case.  There has been substantial compliance with the remand instructions and no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the February 2016 Board remand, a claim for an improper reduction of the Veteran's right knee disability in a June 2012 rating decision on the basis of CUE has been raised by the record in an October 2013 statement, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  In July 2017, October 2017, and January 2018 statements, the Veteran also appears to assert claims.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.   Id.  The Board does not have jurisdiction over these matters, they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

1.  The first evidence of record which demonstrates left knee arthritis is the May 2004 x-ray taken during the Veteran's May 2004 left knee VA examination; that VA examination was ordered in conjunction with the claim for service connection for left knee arthritis received March 29, 2004.

2.  The evidence of record prior to March 29, 2004 does not demonstrate a diagnosis of or x-ray evidence of left knee arthritis; an April 2003 x-ray shows no evidence of left knee arthritis at that time.  

3.  Based on the above finding of fact that no evidence of arthritis existed prior to March 29, 2004, the evidence at the time of the July 2003 rating decision cannot be found to be undebatable that a separate award of service connection for left knee arthritis was warranted at the time of that decision.


CONCLUSION OF LAW

The criteria establishing an effective date prior to March 29, 2004, for the award of a separate evaluation for left knee arthritis, to include as based on CUE, have not been met.  38 U.S.C. §§ 1155, 5107, 5109A, 7105 (2012); 38 C.F.R. §§ 3.102, 3.105(a), 3.310, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2017).

Additionally, regarding CUE, a decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2017).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2017).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court has indicated the following with respect to whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

Currently, the award of service connection for left knee arthritis is assigned March 29, 2004, the date the Veteran's claim for left knee arthritis was received.  As x-rays from the May 2004 VA examination showed left knee arthritis, the Veteran was awarded service connection from the date of his claim.

The Veteran filed earlier claims relating to left knee disability.  See August 1997 and February 2003 Claims.

In reviewing the evidence or record prior to March 29, 2004, there is no diagnosis or x-ray evidence of left knee arthritis.  A September 1997 MRI of the left knee showed an anterior cruciate ligament (ACL) tear, and ACL and meniscal injuries were noted in an April 2003 VA contract examination.  These disabilities are service connected and have been rated as separately and compensably from August 19, 1997.  The Veteran's records prior to March 29, 2004 do not show evidence of or a diagnosis of left knee arthritis.  In fact, as also noted in the April 2003 VA contract examination, x-rays of the Veteran's left knee showed no abnormality at that time.  

Insofar as the Veteran has claimed CUE in previous rating decisions prior to March 29, 2004, the Board finds that the evidence is not undebatable, as the first evidence of any left knee arthritis in the claims file is clearly the May 2004 x-ray; the April 2003 x-ray clearly demonstrates that no left knee arthritis was present at that time.  Therefore, whatever CUE the Veteran believes occurred at the time of the July 2003 rating decision-which the Veteran has not even specifically pled or articulated-the result of that decision would not be undebatable, as the evidence does not clearly demonstrate any evidence of left knee arthritis prior to March 29, 2004.  See Fugo, supra.  

In short, the Board notes that the first x-ray evidence demonstrating left knee arthritis is in May 2004, which correlates with the March 29, 2004 claim.  Accordingly, the earliest possible effective date that can be assigned in this case is March 29, 2004, as that is the date of claim upon which the first evidence of left knee arthritis was obtained.  See 38 C.F.R. §§ 3.102, 3.400.  As the preponderance of the evidence is against the Veteran's claim for an earlier effective date for left knee arthritis, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to March 29, 2004, for a separate award of service connection for left knee arthritis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


